Citation Nr: 0306440	
Decision Date: 04/03/03    Archive Date: 04/10/03	

DOCKET NO.  00-00 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling. 

2.  Entitlement to a total rating based on individual 
unemployability by reason of service-connected disability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from May 1964 to March 1968.

This case was previously before the Board of Veterans' 
Appeals (Board) in February 2001 at which time it was 
remanded for further development.  The requested actions have 
been accomplished to the extent possible and the case has 
been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been developed, and the veteran has been 
notified of the evidence necessary to substantiate his claim.

2.  Manifestations of the veteran's PTSD include 
irritability, anger, occasional nightmares and flashbacks, 
hypervigilance, difficulty with concentration, frustration, 
and fair judgment.  His most recent Global Assessment of 
Functioning (GAF) score is between 55 and 60.

3.  The veteran does not have occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  Flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; or impaired abstract thinking.

4.  The veteran's PTSD is his sole service-connected 
disability.

5.  The veteran has reported having an ownership in a bar and 
working there on a part-time basis.

6.  The evidence does not show that the veteran is unable to 
secure or follow his essentially gainful occupation solely by 
reason of his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.130, Diagnostic Code 9411 (2002).

2.  The criteria for a total rating for compensation purposes 
based on individual unemployability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West Supp. 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100 et. seq.  (West Supp. 2002).  
This liberalizing law is applicable to this appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, VA promulgated 
regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and its implementing regulations 
essentially eliminate the concept of a well-grounded claim.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  They also include an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  In addition, they 
defined the obligations of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A.  38 C.F.R. § 3.159(c).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claims on appeal as all notification and development action 
needed to render a fair decision on the claims, to the extent 
possible, have been accomplished.

The case was previously before the Board in February 2001 at 
which time it was remanded for further development.  
Subsequent thereto, various medical records have been 
associated with the claims folder and the veteran has been 
given examinations by VA.  The statement of the case he was 
issued in January 2003 notified him of the law and 
regulations governing entitlement to the benefit sought, the 
evidence which would substantiate his claim, and the evidence 
that had been considered in connection with his appeal.  A 
report of a contact dated in November 2002 reflects that the 
veteran was asked about his employment status and was told of 
the need for tax returns from the past five years.  However, 
he has not provided them.  As such, the Board finds that the 
veteran has been properly notified of the evidence needed to 
substantiate his claim.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The recent examination the veteran was provided was to assess 
the current level of disability of his service-connected 
PTSD.  Neither the veteran nor his representative has 
suggested that there are missing VA or private medical 
records that need to be obtained, and the Board is not aware 
of any such records.  In sum, the facts relevant to the claim 
have been properly developed and there is no further action 
to be undertaken to comply with the provisions of the VCAA 
and its implementing regulations.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA's 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran's PTSD is rated under Diagnostic Code 9411.  A 30 
percent disability evaluation has been in effect under that 
Code since 1986.  A 30 percent disability evaluation is 
warranted for PTSD that is productive of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, and recent events).

The next higher rating of 50 percent encompasses disability 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of vision 
and mood; difficulty in establishing and maintaining 
effective work and social relationships.

The next higher rating of 70 percent requires occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as:  Suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as:  Gross impairment of thought processes with 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, occupation or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  
38 C.F.R. § 4.126(a).  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.

Under the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 4th Edition (DSM-IV), 
a GAF score of 51 to 60 represents moderate symptoms, with 
moderate difficulty of social and occupational functioning.  
A GAF score of 41 to 50, signifies serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment of social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of 31 to 40 signifies some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., where a 
depressed man avoids friends, neglects family, and is not 
able to work).  DSM-IV; 38 C.F.R. § 4.130.

The evidence of record with regard to the veteran's PTSD 
includes the report of an October 1999 VA psychiatric 
examination which reflected somewhat inconsistent findings.  
At that time it was noted that the veteran was a self-
employed bar-owner who had been married to his wife of 30 
years and had five children.  He stated he hired others to 
care for the bar and could not go to it unless it was closed 
because he was too distressed to be there when others were 
around.  Mental status examination findings included some 
agitated speech and behavior.  The veteran displayed a 
dysphoric affect that was moderate to mildly constricted.  
Thought content was negative for suicidal or homicidal 
ideation or other psychotic symptomatology.  The veteran was 
alert and oriented, memory and judgment were intact, and he 
had insight.  Concentration was slightly decreased.  The 
examiner stated the veteran had a "moderate degree of 
impairment with inability to maintain meaningful personal 
relationships and inability to function adequately in his 
occupational pursuit."  The examiner assigned a GAF score of 
45.  It was recommended that the veteran continue pursuing 
treatment at the Danville, Illinois, VA Medical Center.

Associated with the claims folder are reports of outpatient 
visits at the Danville, Illinois, VA Medical Center on 
periodic occasions between 1996 and 2001.  The veteran was 
seen for a variety of complaints, including psychiatric 
symptomatology associated with his PTSD.

A VA physician reviewed the veteran's chart in August 2002 
and opined that the veteran met the criteria for diagnoses of 
PTSD and a moderate, recurrent, major-depressive disorder.  
The examiner stated that he was not able to provide a current 
GAF score since he did not meet with the veteran.  The 
physician stated the veteran seemed to suffer from "severe" 
PTSD.  Reference was made to the veteran claiming he was 
unable to work because of an inability to be around others.  
The examiner stated that in his opinion the veteran's 
symptoms seemed to be "fairly pervasive, and would cause 
significant problems if he was exposed to others."

A VA psychiatric examination was accorded the veteran in 
December 2002.  The veteran indicated that since discharge 
from service, he had an increased irritability and anger.  He 
also reported problems with alcohol and trying to alleviate 
his symptoms.  He referred to occasional nightmares or 
flashbacks about his experiences in Vietnam.  He stated that 
he drank 12 beers a day and also smoked cigarettes to help 
with his symptoms.  He referred to difficulty being around 
other people.  Notation was made of multiple legal charges 
related to fights with others.  The veteran also reported 
hypervigilance, paranoia, and hyperstartle responses.  He 
also complained of problems with concentration and with 
feelings of hopelessness and helplessness.

The veteran stated that even though he knew something was 
wrong with him, he did not seek help for many years.  He 
reported that about 15 years previously he began to go to a 
VA medical center for some help.  He had never been 
hospitalized for psychiatric purposes.

The veteran stated that his symptoms affected his occupation.  
He reported that he worked as a roofer, in foundries, and in 
construction for more than 20 years.  He claimed that because 
of his drinking alcohol he could not "go to work so he has 
to go from job to job on a regular basis."  Currently, he 
tended bar on a part-time basis because he claimed he could 
not physically do any more than that.  He has been married to 
his second wife for more than 34 years.  He had five children 
and had good relationships with them and with his wife.

On current examination he was described as cooperative and 
appropriately dressed.  He had good eye contact.  There was 
no psychomotor agitation or retardation.  Speech was normal 
in rhythm and rate.  He seemed to be frustrated at times.  
Thought process was logical, sequential, and goal-directed.  
As to thought content he had no hallucinations and no 
paranoia.  Also, there was no suicidal or homicidal ideation 
noted.  He was properly oriented.  Memory for immediate 
recall was 3/3 and for short-term recall was 2/3.  Judgment 
was fair, while insight was described as good.

The Axis I diagnoses were PTSD, major depressive disorder, 
and alcohol dependence.  He was given a GAF score of 55 to 
60.

The examiner stated the veteran had PTSD which was "mild to 
moderate" in degree.  Notation was made that the veteran 
stated that he could not be around people and this was 
described as a problem for his job.  The examiner stated that 
given the veteran's symptoms and his level of functioning, he 
was "moderately" affected by the symptoms of his PTSD.

From a review of the pertinent medical evidence of record, 
the Board finds that the veteran has not exhibited 
occupational and social impairment to such an extent as to 
warrant the assignment of the next higher rating of 50 
percent.  The evidence shows that his speech is normal.  
Further, thought processes and content have been shown to be 
normal.  He has never reported panic attacks, and there is no 
clinical reference to panic attacks.  Additionally, he has 
given no evidence of impaired abstract thinking on the 
various examinations during the past several years.

The veteran has complained of problems with being around 
other people.  However, the record also reveals that he has 
been married to the same person for more than 30 years and 
has reported a good relationship with her and with their five 
children.  Also, the veteran's judgment has been described as 
fair and his insight has been reported as good.  While the 
veteran has reported irritability, anger problems, occasional 
nightmares and flashbacks, hypervigilance, and hyperstartle 
response, as well as difficulty with concentration, the Board 
finds that his overall disability does not approximate the 
criteria for the next higher rating of 50 percent.  This 
includes consideration of the GAF score of 55 to 60 which was 
given at the time of the most recent examination of record.  
That score contemplates only moderate symptoms or difficulty 
in occupational/social functioning.  A VA physician who 
reviewed the claims folder in August 2002 opined that the 
veteran had "severe" PTSD.  However, that physician stated 
that he had not met with the veteran and was not able to 
provide a current GAF score.  The physician did not refer to 
specific symptomatology indicative of severe impairment.  
Accordingly, the Board finds the preponderance of the 
evidence is against the claim for an evaluation in excess of 
30 percent for the veteran's PTSD at this time.

Unemployability

Total disability ratings for compensation purposes may be 
assigned, when the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disability:  Provided that, 
if there is only one such disability, the disability shall be 
ratable at 60 percent or more and that, if there are two or 
more disabilities, there shall be at least one disability 
rated 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  The existence or degree of nonservice-connected 
disabilities will be disregarded where the percentage 
requirements are met and the veteran's service-connected 
disabilities render him or her incapable of substantially 
gainful employment.  38 C.F.R. § 4.16 (2002).

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  Total 
disability will be considered to exist when there is 
presented any impairment of mind or body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.

The veteran does not currently meet the percentage 
requirements of 38 C.F.R. § 4.16.  His only service-connected 
disability is his PTSD and that is not shown to be 60 percent 
disabling or more.

The record is not entirely clear as to the veteran's status 
with regard to the bar in which he apparently has a part 
ownership.  In the report of contact in November 20002, he 
informed a VA employee that he actually owned part of a bar.  
The veteran was asked to submit income tax records for the 
past five years, but for whatever reason he has not done so.

Further, the VA physician who reviewed the claims folder in 
August 2002 indicated that although working with others 
caused the veteran "a significant problem and increased 
difficulties," the veteran nevertheless seemed to have the 
potential to be employable.  At the time of the most recent 
medical examination of record, the veteran was described as 
only mildly to moderately impaired because of the symptoms of 
his PTSD.

Referral for consideration of a total rating under the 
provisions of 38 C.F.R. § 4.16(b) is not warranted because 
the evidence does not show that the veteran is unable to 
secure or follow his substantially gainful occupation by 
reason of his service-connected PTSD.  He is currently 
employed and there is no competent medical opinion of record 
to the effect that he is not able to maintain gainful 
employment because of the severity of his PTSD.  The 
preponderance of the evidence is against the claim for a 
total disability rating based on unemployability, and it 
follows that the claim for this benefit must be denied.


ORDER

A disability rating in excess of 30 percent for PTSD is 
denied.

A total disability rating for compensation purposes based on 
individual unemployability by reason of service-connected 
disability is denied.



                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

